He now brings his suit for wages for the entire voyage of the Hungarian, and demands a balance of over $90. It is considered by THE COURT: (1) That it was lawful and proper, under the facts of the case, for the defendant to discharge the li-bellant from the Hungarian at New Orleans, and that the arrangement was at the instance and for the benefit of the libellant. (2) That New Orleans is not a foreign country to the state of Maine, within the meaning of the act of congress of February 28. 1803 [2 Stat. 203] so that the libellant is not entitled on his discharge there, with his own consent, to three months’ wages; nor was the consent of a consul or commercial agent to his discharge necessary, in order to render it valid. (3) That the libellant has been paid, by the defendant, in full, all the wages earned on board the Hungarian, and to which he is by law entitled.
Wherefore, it is ordered that the libel be dismissed, with costs.